IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2016 Term
                                                                            FILED
                                  _______________
                                                                         June 2, 2016
                                                                         released at 3:00 p.m.
                                    No. 14-1332                        RORY L. PERRY II, CLERK
                                  _______________                    SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA




                           WHEELING PARK COMMISSION,

                             Defendant Below, Petitioner


                                          v.

              JOSEPH DATTOLI AND KERRY DATTOLI, HIS WIFE,
                        Plaintiffs Below, Respondents

       ____________________________________________________________

                    Appeal from the Circuit Court of Ohio County

                      The Honorable Ronald E. Wilson, Judge

                             Civil Action No. 09-C-274


                                REVERSED

       ____________________________________________________________


                              Submitted: January 20, 2016

                                 Filed: June 2, 2016


Thomas E. Buck, Esq.                           Jacob M. Robinson, Esq.
Bruce M. Clark, Esq.                           Brent E. Robinson, Esq.
Bailey & Wyant PLLC                            Robinson Law Offices,
Wheeling, West Virginia                        Wheeling, West Virginia
Attorneys for Petitioner
                                               Ronald W. Zavolta, Esq.
                                               Zavolta Law Offices
                                               Wheeling, West Virginia
                                               Attorneys for Respondents

JUSTICE BENJAMIN delivered the Opinion of the Court.
JUSTICE DAVIS and JUSTICE WORKMAN dissent and reserve the right to file
dissenting opinions.




                                      ii

                             SYLLABUS BY THE COURT



              1.     “Upon a motion for [pre-verdict judgment as a matter of law], all

reasonable doubts and inferences should be resolved in favor of the party against whom

the verdict is asked to be directed.” Syl. pt. 5, Wager v. Sine, 157 W. Va. 391, 201 S.E.2d
260 (1973).



              2.     “When the plaintiff’s evidence, considered in the light most

favorable to him, fails to establish a prima facie right of recovery, the trial court should

direct a verdict in favor of the defendant.” Syl. pt. 3, Roberts v. Gale, 149 W. Va. 166,

139 S.E.2d 272 (1964).



              3.     “In order to establish a prima facie case of negligence in West

Virginia, it must be shown that the defendant has been guilty of some act or omission in

violation of a duty owed to the plaintiff. No action for negligence will lie without a duty

broken.” Syl. pt. 1, Parsley v. Gen. Motors Acceptance Corp., 167 W. Va. 866, 280
S.E.2d 703 (1981).



              4.     “Liability of a person for injury to another cannot be predicated on

negligence unless there has been on the part of the person sought to be charged some

omission or act of commission in breach of duty to the person injured.” Syl. pt. 6,

Morrison v. Roush, 110 W. Va. 398, 158 S.E. 514 (1931).


                                             i
              5.     “Negligence is the violation of the duty of taking care under the

given circumstances. It is not absolute; but is always relative to some circumstances of

time, place, manner, or person.” Syl. pt. 1, Dicken v. Liverpool Salt & Coal Co., 41 W.

Va. 511, 23 S.E. 582 (1895).



              6.     “The ultimate test of the existence of a duty to use care is found in

the foreseeability that harm may result if it is not exercised. The test is, would the

ordinary man in the defendant’s position, knowing what he knew or should have known,

anticipate that harm of the general nature of that suffered was likely to result?” Syl. pt. 3,

Sewell v. Gregory, 179 W. Va. 585, 371 S.E.2d 82 (1988).



              7.     “In the absence of any specific indication to the contrary, words used

in a statute will be given their common, ordinary and accepted meaning.” Syl. pt. 1, Tug

Valley v. Mingo Cty. Comm’n, 164 W. Va. 94, 261 S.E.2d 165 (1979).



              8.     “[A] statute that is clear and unambiguous will be applied and not

construed.” Syl. pt. 1, in part, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).




                                              ii
Benjamin, Justice:



              Petitioner and defendant below, Wheeling Park Commission (the

Commission”), appeals the Circuit Court of Ohio County’s denial of its motion for a

judgment as a matter of law in a negligence action brought against the Commission by

the respondents and plaintiffs below, Joseph Dattoli and Kerry Dattoli. The Commission

also appeals the circuit court’s December 3, 2014, order that awarded the Dattolis a new

trial limited to the issue of damages for Joseph Dattoli’s past pain and suffering. After

considering the parties’ arguments, the applicable law, and the appendix in this case, this

Court finds that the circuit court erred in denying the Commission’s motion for judgment

as a matter of law.1



              I.       FACTUAL AND PROCEDURAL BACKGROUND

              This case arises from an incident which occurred on September 1, 2007, at

Oglebay Park Resort and Conference Center (“the Park”) in Ohio County. Joseph Dattoli

and his wife, Kerry Dattoli, were attending activities at the Park when Mr. Dattoli leaned

against a split rail fence on the park grounds. Prior to doing so, Mr. Dattoli glanced at the

fence to ensure that the parts of the fence were attached. As Mr. Dattoli leaned against a

post of the fence and put his hand on the top rail, the end of the top rail broke into several

       1
         The Park Commission refers to its motion at the close of the evidence as a
motion for a directed verdict. However, in Rule 50(a) of the West Virginia Rules of Civil
Procedure, the term “directed verdict” has been replaced with the phrase “judgment as a
matter of law.” Therefore, in this opinion we refer to the Commission’s motion as one for
judgment as a matter of law.
                                              1

pieces causing Mr. Dattoli to fall down a hill and injure his shoulder. Consequently, the

Dattolis brought a negligence claim against the Commission which maintains the Park.



              The Dattolis adduced evidence at trial that Mr. Dattoli suffered a rotator

cuff tear that required surgical repair. There also was evidence that following surgery,

Mr. Dattoli went through months of physical therapy and missed six months of work.

Additional evidence was presented regarding the effect of Mr. Dattoli’s injury on the

respondents’ marriage and finances.



              Further, the Dattolis presented the testimony of the Commission’s corporate

designee, John Hargleroad, the Director of Operations at the Park since 1990. According

to Mr. Hargleroad, the fence in question was installed at some point between the 1970s

and the 1990s. In addition, Mr. Hargleroad testified that the Commission produced no

records or documents in response to the Dattolis’ request for repair and maintenance

records regarding the fence. Additionally, in testifying regarding Defense Exhibit 17

which was several pieces of the broken fence, Mr. Hargleroad indicated it was his

understanding that it was the piece of the fence that disengaged causing Mr. Dattoli’s fall.

Moreover, Mr. Hoagleroad testified that he understood that wood has a life expectancy.

Finally, Mr. Hargleroad testified that the Park was in a better position to ensure that the

fence was in a state of good repair than a guest of the Park.




                                             2

              At the close of the Dattolis’ case, the Commission moved for judgment as a

matter of law based on insufficient evidence of the Commission’s duty with regard to

maintenance of the fence and breach of that duty. The circuit court denied this motion,

and the case was submitted to the jury. The Commission presented no witnesses in its

case in chief. Subsequently, the jury returned a verdict in which it awarded the Dattolis

$36,894.47 in past medical expenses and $19,000 in past lost wages. The jury awarded

nothing for all other forms of damages including but not limited to past pain and

suffering.



              By order dated September 2, 2014, the circuit court entered judgment for

the Dattolis based on the jury’s verdict. Thereafter, the Dattolis filed a motion for a new

trial arguing that the jury’s verdict was insufficient. By order dated December 3, 2014,

the circuit court granted the Dattolis a new trial only on the amount of damages for Mr.

Dattoli’s past pain and suffering. The Commission now challenges the circuit court’s

denial of its motion for judgment as a matter of law and the circuit court’s order that

granted the Dattolis a new trial only on the issue of damages.



                           II.     STANDARD OF REVIEW

              In this appeal, the Commission calls upon this Court to review the circuit

court’s denial of its pre-verdict motion for judgment as a matter of law pursuant to Rule

50(a) of the West Virginia Rules of Civil Procedure. This Court applies “a de novo

standard of review to the . . . denial of a pre-verdict . . . motion for judgment as a matter

                                             3

of law.” Gillingham v. Stephenson, 209 W. Va. 741, 745, 551 S.E.2d 663, 667 (2001).”

We also have indicated that a motion for judgment as a matter of law should be granted at

the close of the evidence when, after considering the evidence in the light most favorable

to the nonmovant, only one reasonable verdict is possible.” Waddy v. Riggleman, 216 W.

Va. 250, 255, 606 S.E.2d 222, 227 (2004), quoting Yates v. University of West Virginia

Bd. of Trs., 209 W. Va. 487, 493, 549 S.E.2d 681, 687 (2001). In addition, “[u]pon a

motion for [pre-verdict judgment as a matter of law], all reasonable doubts and inferences

should be resolved in favor of the party against whom the verdict is asked to be directed.”

Syl. pt. 5, Wager v. Sine, 157 W. Va. 391, 201 S.E.2d 260 (1973). It has been explained

that

              in reviewing a motion for judgment as a matter of law, a court
              should (1) resolve direct factual conflicts in favor of the
              nonmovant, (2) assume as true all facts supporting the
              nonmovant which the evidence tended to prove, (3) give the
              nonmovant the benefit of all reasonable inferences, and (4)
              deny the motion if the evidence so viewed would allow
              reasonable jurors to differ as to the conclusions that could be
              drawn.

Franklin D. Cleckley, Robin J. Davis, & Louis J. Palmer, Jr., Litigation Handbook on

West Virginia Rules of Civil Procedure § 50(a)(1), at 1108 (4th ed. 2012) (footnote

omitted). Nevertheless, “[w]hen the plaintiff’s evidence, considered in the light most

favorable to him, fails to establish a prima facie right of recovery, the trial court should

direct a verdict in favor of the defendant.” Syl. pt. 3, Roberts v. Gale, 149 W. Va. 166,

139 S.E.2d 272 (1964). With these standards to guide us, we turn to the issues presented

on appeal.


                                             4

                                   III.   ANALYSIS


             In its first assignment of error, the Commission asserts that the circuit court

erred in denying its pre-verdict motion for judgment as a matter of law because the

Dattolis failed to present prima facie evidence of duty and a breach of duty in order to

have the issue of liability submitted to the jury under our negligence law. The

Commission explains that the Dattolis presented two theories of negligence below. The

first theory dealt with the maintenance of the fence that broke and injured Mr. Dattoli.

The second theory of negligence was that the Commission did not provide adequate

seating in the area surrounding the site of the subject accident. As a result, Mr. Dattoli

leaned against the fence which subsequently broke.



             Regarding the Dattolis’ allegation of negligence in maintaining the fence,

the Commission contends that the Dattolis failed to adduce any evidence whatsoever of

what action a reasonable park commission should take in order to maintain a split rail

fence. According to the Commission, the Dattolis presented no evidence of what the

Commission should have done differently in maintaining the subject fence. In other

words, avers the Commission, no witness testified as to how the Commission’s

maintenance of the fence was improper or insufficient or what alternative maintenance

should have been undertaken to ensure that the fence would not break.2


      2
        The Commission also asserts that the Dattolis were required to present expert
testimony in order to establish the Commission’s duty to Mr. Dattoli. We find it
unnecessary to address this argument in order to properly decide this case.

                                            5

              The Dattolis counter that they presented sufficient evidence that the

Commission owed them a duty regarding the maintenance of the fence, and that the

Commission breached that duty. According to the Dattolis, the Commission’s duty

regarding the maintenance of the fence is set forth in W. Va. Code § 29-12A-4(c)(2)–(4)

(1986), and they contend that they clearly established at trial that the Commission

breached this duty. The Dattolis further disagree with the Commission’s claim that they

presented no evidence to support a finding of liability. The Dattolis point to evidence that

Mr. Dattoli simply leaned against the fence post, and a portion of the fence immediately

broke causing Mr. Dattoli to fall. Moreover, the Dattolis assert that the testimony of Mr.

Hargleroad is more than sufficient for a finding of liability against the Commission. The

Dattolis conclude that Mr. Hargleroad’s testimony, taken as a whole, makes it clear that

the Commission breached its duty to the Dattolis by failing to keep the fence in good

repair.




       Likewise, this Court finds it unnecessary to address the issue regarding the
Dattolis’ second theory of negligence below. At trial, the Dattolis claimed that the
Commission did not provide adequate seating at the site of Mr. Dattoli’s injury and as a
result Mr. Dattoli leaned against the fence. In its petition, the Commission asserts that
there was clear evidence presented at trial that there were benches located in the area. In
addition, the circuit court found in its order granting the Dattolis a new trial that “there
were benches in the area of the park where the plaintiff was injured.” In any case, the
Dattolis fail to address the issue of seating in their brief to this Court. Therefore, we will
assume that the Dattolis agree with the Commission’s view of the seating issue. See W.
Va. R. App. P. 10(d) (“If the respondents’ brief fails to respond to an assignment of error,
the Court will assume that the respondent agrees with the petitioner’s view of the issue.”).

                                              6

              This Court finds that the Dattolis failed to present a prima facie case of

negligence and, as a result, the circuit court erred in denying the Commission’s motion

for judgment as a matter of law. Our laws governing negligence claims are well-settled.

This Court has explained that to prevail in a negligence suit “it is incumbent upon the

plaintiff to establish, by a preponderance of the testimony, three propositions: (1) A duty

which the defendant owes him; (2) A negligent breach of that duty; (3) injuries received

thereby, resulting proximately from the breach of that duty.” Webb v. Brown &

Williamson Tobacco Co., 121 W. Va. 115, 118, 2 S.E.2d 898, 899 (1939) (citations

omitted). We held in syllabus point 1 of Parsley v. General Motors Acceptance Corp.,

167 W. Va. 866, 280 S.E.2d 703 (1981), “In order to establish a prima facie case of

negligence in West Virginia, it must be shown that the defendant has been guilty of some

act or omission in violation of a duty owed to the plaintiff. No action for negligence will

lie without a duty broken.” In other words, “[l]iability of a person for injury to another

cannot be predicated on negligence unless there has been on the part of the person sought

to be charged some omission or act of commission in breach of duty to the person

injured.” Syl. pt. 6, Morrison v. Roush, 110 W. Va. 398, 158 S.E. 514 (1931).



              In addition, this Court has recognized that “[n]egligence is the violation of

the duty of taking care under the given circumstances. It is not absolute; but is always

relative to some circumstances of time, place, manner, or person.” Syl. pt. 1, Dicken v.

Liverpool Salt & Coal Co., 41 W. Va. 511, 23 S.E. 582 (1895). Significantly,



                                            7

                     [t]he ultimate test of the existence of a duty to use care
              is found in the foreseeability that harm may result if it is not
              exercised. The test is, would the ordinary man in the
              defendant’s position, knowing what he knew or should have
              known, anticipate that harm of the general nature of that
              suffered was likely to result?

Syl. pt. 3, Sewell v. Gregory, 179 W. Va. 585, 371 S.E.2d 82 (1988). In the instant case,

the test would be whether an ordinary park commission in the petitioner’s position,

knowing what it knew or should have known, should have anticipated the harm of the

general nature that Mr. Dattoli suffered when he leaned against the fence.



              This Court previously has indicated that before an owner of land may be

held liable for negligence, “he must have had actual or constructive knowledge of the

defective condition which caused the injury.” Hawkins v. U.S. Sports Ass’n., 219 W. Va.
275, 279, 633 S.E.2d 31, 35 (2006); accord Neely v. Belk Inc., 222 W. Va. 560, 571, 668
S.E.2d 189, 199 (2008). This means in the instant case that the Dattolis had to present

evidence that the Commission had actual or constructive knowledge of the defect in the

fence. Our review of the pleadings indicates that the Dattolis failed to present such

evidence. The Dattolis cite to no evidence in the appendix that the Park Commission had

actual knowledge that the fence was defective. Regarding constructive knowledge, the

Dattolis cite to no evidence that the defect in the fence was obvious in nature. Actually,

there is evidence to the contrary in that prior to his fall, Mr. Dattoli glanced at the fence

to ensure that it was safe to lean on, and then proceeded to lean on it. Likewise, the

Dattolis point to no evidence that other persons were injured by a defect in the fence prior


                                             8

to Mr. Dattoli’s injury so as to provide notice to the Commission of the defect. Further,

the circuit court found in its order granting the Dattolis a new trial on the issue of

damages that “[t]here was no evidence that the defendant had any notice that the fence

was flawed or needed any repair.” While the Dattolis point to Mr. Hargleroad’s testimony

that the fence was installed sometime between the 1970s and the 1990s, this fact alone is

insufficient under our law for a jury to infer that the Commission should have been aware

of a defect in the fence.3


       3
         For example, in Hovorka v. Minneapolis & St. L. Ry. Co., 25 N.W. 595 (Minn.
1885), the owner of two colts killed by the defendant railroad’s train brought a
negligence action against the railroad arguing that the fence maintained by the railroad
was negligently maintained, allowing the colts to escape and be killed. The only issue in
Hovorka was “whether there is evidence reasonably tending to show negligence on
defendant’s part as to maintaining the [fence] bars and keeping them in repair.” Id. at
595. In finding that there was sufficient evidence of negligence, the court explained:

                      The evidence shows that the fence, of which the bars
              were part, had at the time the colts were killed been built
              about six years; that the bars were poplar poles, “chopped on
              the side,” of about two inches diameter at one end, and four at
              the other; that they were about four feet high; and that on the
              morning after the killing the two top poles or bars were found
              broken, and to be half rotten.
                      Now, considering the well-known tendency of poplar
              poles of this kind to speedy decay; that these had been in use
              about six years without, as is fairly to be inferred, receiving
              any attention from the company; that they were, in fact, half
              rotten, and were found broken; and that there is nothing in the
              case tending to show that they were broken by any other
              means by the colts, it cannot be said that there was not
              evidence having a reasonable tendency to show negligence on
              the party of the company as respects its duty to maintain the
              fence.

Id. at 596.

                                            9

             The Dattolis also rely on W. Va. Code § 29-12A-4(c)(2)–(4), which

provides as follows:

                     (2) Political subdivisions are liable for injury, death, or
             loss to persons or property caused by the negligent
             performance of acts by their employees while acting within
             the scope of employment.
                     (3) Political subdivisions are liable for injury, death,
             or loss to persons or property caused by their negligent failure
             to keep public roads, highways, streets, avenues, alleys,
             sidewalks, bridges, aqueducts, viaducts, or public grounds
             within the political subdivisions open, in repair, or free from
             nuisance, except that it is a full defense to such liability, when
             a bridge within a municipality is involved, that the
             municipality does not have the responsibility for maintaining
             or inspecting the bridge.
                     (4) Political subdivisions are liable for injury, death,
             or loss to persons or property that is caused by the negligence
             of their employees and that occurs within or on the grounds of
             buildings that are used by such political subdivisions,
             including, but not limited to, office buildings and
             courthouses, but not including jails, places of juvenile
             detention, workhouses, or any other detention facility.

According to the Dattolis, this Court’s decision in Carrier v. City of Huntington, 202 W.

Va. 30, 501 S.E.2d 466 (1998), indicates that injuries occurring on public property are

governed not by premises liability principles but by the specific provisions of W. Va.

Code § 29-12A-4(c). The Dattolis posit that their cause of action against the Commission

was statutorily created, and the statute at issue sets forth duties owed by the Commission




       Unlike the facts in Hovorka, the Dattolis cite no evidence from the record
regarding the type of wood of which the fence was made, the life expectancy of that type
of wood, or the purpose of the fence. For example, there is no evidence regarding
whether the fence was intended to support an adult’s weight or whether its purpose was
to mark a boundary or simply for decoration.
                                             10
to the Dattolis. The Dattolis conclude that the Commission breached the statutory duty

that it owed to them.4



              This Court finds that the Dattolis’ reliance on W. Va. Code § 29-12A-4(c)

and Carrier is misplaced. The standard for liability set forth in W. Va. Code § 29-12A­

4(c) is, by its plain terms, a negligence standard. In other words, for a plaintiff to prevail

in a claim brought against a political subdivision under W. Va. Code § 29-12A-4(c), the

plaintiff still must prove the elements of negligence. When this Court opined in Carrier

that ordinary premises liability principles do not apply to a claim brought under W. Va.

Code § 29-12A-4(c), we were referring specifically to the fact that the law imposed

different duties of care on possessors of premises with regard to whether a person on

private property is an invitee, licensee, or trespasser. Therefore, Carrier simply stands for

the fact that these distinctions do not apply to claims brought against political

subdivisions under W. Va. Code § 29-12A-4(c).5 As we explained in Carrier, “[t]he

reason for not applying premises liability principles to actions under W. Va. Code § 29­

       4
        The parties do not dispute that the Commission is a political subdivision under
W. Va. Code § 29-12A-3(c) (1986).
       5
          This Court has abolished the traditional distinction between licensees and
invitees in premises liability law. Specifically, in syllabus point 4 of Mallet v. Pickens,
206 W. Va. 145, 522 S.E.2d 436 (1999), we held:

                     The common law distinction between licensees and
              invitees is hereby abolished; landowners or possessors now
              owe any non-trespassing entrant a duty of reasonable care
              under the circumstances. We retain our traditional rule with
              regard to a trespasser, that being that a landowner or
              possessor need only refrain from willful or wanton injury.
                                             11
12A-4(c)(3) . . . is that the statute[] do[es] not expressly provide for the distinctions

contained in premises liability principles.” 202 W. Va. at 33-34, 501 S.E.2d at 469-70

(footnote omitted).



              The statute does, however, expressly provide that the traditional elements

of negligence apply in actions brought for injuries incurred on the property of political

subdivisions. By its plain terms, the statute requires a plaintiff bringing suit against a

political subdivision for injury on its premises to prove that the injury was the result of

“negligent performance,” “negligent failure,” and “negligence” of the political

subdivision or its employees. This Court has held that “[i]n the absence of any specific

indication to the contrary, words used in a statute will be given their common, ordinary

and accepted meaning.” Syl. pt. 1, Tug Valley v. Mingo Cty. Comm’n, 164 W. Va. 94,

261 S.E.2d 165 (1979). The common meaning of the word “negligence” is well

established in our law.



              Further, we note that W. Va. Code § 29-12A-4(c) is a part of the Tort

Governmental Claims and Insurance Reform Act, the purposes of which are “to limit

liability of political subdivisions and provide immunity to political subdivisions in certain

instances and to regulate the costs and coverage of insurance available to political

subdivisions for such liability.” W. Va. Code § 29-12A-1 (1986). Considering these

purposes, there is no basis for a finding that W. Va. Code § 29-12A-4(c) reduces a



                                             12

plaintiff’s evidentiary burden in proving the negligence of a political subdivision under

the statute.



                 Finally, “a statute that is clear and unambiguous will be applied and not

construed.” Syl. pt. 1, in part, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968). The

statute at issue, W. Va. Code § 29-12A-4(c) clearly makes a political subdivision or its

employees liable for their “negligent failure to keep . . . public grounds within the

political subdivisions . . . in repair.” It is clear from this language that a person who

brings a claim against a political subdivision alleging that the injury was caused by the

political subdivision’s failure to keep its grounds in repair must prove that the failure

resulted from negligence. Otherwise, the Legislature would have omitted the word

“negligent” and simply made a political subdivision liable for injuries caused by a failure

to keep its grounds in repair. Thus, it is clear under the statute that a political subdivision

is liable under W. Va. Code § 29-12A-4(c), as a private person would be, for injuries to

persons that are proximately caused by the political subdivision’s negligence in the

performance of functions enumerated in W. Va. Code § 29-12A-4(c)(2)-(4). Accordingly,

we find that the Dattolis’ argument that they proved the Commission’s liability for Mr.

Dattoli’s      injury   under   W.   Va.    Code     §    29-12A-4(c)(2)-(4)     must    fail.6




       6
        In its second assignment of error, the Park Commission alleges error in the circuit
court’s granting of the Dattolis’ motion for a new trial on the issue of damages only.
Because of our disposition of the Park Commission’s first assignment of error, the second
assignment of error is now moot.
                                              13

                                 III.   CONCLUSION

              For the reasons set forth above, this Court concludes that the Dattolis failed

to establish a prima facie case of negligence by adducing no evidence that the Park

Commission knew or should have known of the defect in the fence that allegedly caused

Mr. Dattoli’s injury. Under our law, “[w]hen the plaintiff’s evidence, considered in the

light most favorable to him, fails to establish a prima facie right to recovery, the trial

court should direct a verdict in favor of the defendant.” Syl. pt. 3, Roberts v. Gale, 149
W. Va. 166, 139 S.E.2d 272 (1964). In light of the Dattolis’ failure to establish a prima

facie case of negligence, we find that the circuit court erred in denying the Commission’s

motion for judgment as a matter of law at the close of the evidence. Therefore, we reverse

the September 2, 2014, order of the Circuit Court of Ohio County that granted judgment

in favor of the Dattolis and its December 3, 2014, order that granted the Dattolis a new

trial on the issue of damages.

                                                                                 Reversed.




                                            14